temporary suspension and referral to the disciplinary board are
                discretionary with this court. SCR 111(9).
                            The gravity of drinking and driving cannot be minimized;
                however, first-offense misdemeanor driving under the influence is not the
                type of offense for which professional discipline is typically imposed.   See 2
                Geoffrey C. Hazard, Jr., W. William Hodes & Peter R. Jarvis, The Law of
                Lawyering § 65.4 (3d ed. 2012); In the Matter of Respondent I, 2 Cal. State
                Bar Ct. Rptr. 260, 266 n.6, 272 (Rev. Dept. 1993).
                            Accordingly, having considered the petition and the
                supporting documentation, we conclude that Opie's offense does not
                warrant the imposition of a temporary suspension or referral to the
                disciplinary board at this time.
                            It is so ORDERED.




                                                    Hardesty




                                                    Parraguirre




                cc: David A. Clark, Bar Counsel
                     State Bar of Nevada/Las Vegas
                     Alayne M. Opie, Esq.

SUPREME COURT
        OF
     NEVADA


(0) 1947A